DETAILED ACTION

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tianhao Fu on 08/17/21.
The application has been amended as follows:
 In claim 1, line 18, “photoresist” has been changed to "photoresist; wherein the removing of the passivation layer, the planarization layer, the sacrificial layer, the protective layer, and the photoresist comprises: removing the passivation and the planarization layer by means of Laser Lift-Off (LLO); removing the sacrificial layer and the protective layer by means of dry-etching; and removing the photoresist by soaking with a stripping solution" and 
In claim 7, line 1, "after the step of depositing" has been changed to "the depositing of" 
Cancel claim 8.


				Reasons for Allowance
2. 	The following is an examiner's statement of reasons for allowance:

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bower et al. (10,600,671) discloses  a method of making a semiconductor structure suitable for micro-transfer printing comprises: providing a support substrate; disposing one or more semiconductor layers in, on, or over the support substrate, and optionally processing the semiconductor layers, to make a completed semiconductor device; forming a patterned release layer on or over the completed semiconductor device and optionally at least partly in contact with the support substrate.

    PNG
    media_image1.png
    307
    802
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/TAN N TRAN/
Primary Examiner, Art Unit 2826